Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-25-2022.

Response to Arguments
Applicant's arguments filed 9-21-2022 have been fully considered but they are not persuasive. Applicant’s argument that the combination of Hayase and Shin are not teach the most recent amendment requiring the second image data correction to be based on the first image data and the environment illumination information is not found persuasive. Hayase is cited to teach the generation of projector image data (second image data) and printer image data (first image data) so as to increase the color accuracy of the printed image by projecting an overlapping image onto it (see at least Figures 1 and 7). Hayase also uses different lookup tables to modify such images based on illumination information entered by the user or detected (see Para. 35, 84, and Fig. 12). Shin is cited to teach correcting the projection image for the color and shape of the projection surface of which the projection image is being projected onto so as to also overlap the surface. It is the Examiner’s opinion that it is within one of ordinary skill in the art to modify the device of Hayase to correct the projection image based on the printed image since the printed image is the surface that is being projected onto in both references. Thus, the color of the surface in paragraph 30 of Shin is corrected for in the projection image requires the first image data and environment illumination for correction. This is because the first image data is only required to be generated and has no detail on how its generated to differentiate from the cited references. For at least this reason, the rejection is maintained. 
Objections to the drawings and 112F claim interpretation is overcome by amendment and accordingly withdrawn. 
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-10, 12, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayase (U.S. App. 2010/0104176) in view of Shin (U.S. App. 2013/0162814).
In regard to claim 1, Hayase teaches an image processing device that generates data for generating an overlap image by overlapping an image formed by an image forming device and an image projected by an image projection device, the image processing device (see Title and abstract overlapping images formed by a projector and printer) comprising:  one or more memories that store a set of instructions; and one or more processors that execute the instructions to cause the image processing device to function as(see Figure 6, computer system including memory and processor): a generation unit configured to, based on input image data, generate first image data for the image forming device and second image data for the image projection device (see Fig. 1, projector and printer generating images).
Hayase is not relied upon to teach a first acquisition unit configured to acquire environment illumination information relating to environment illumination in generating the overlap image; and a correction unit configured to correct the second image data based on the first image data and the environment illumination information.
Hayase does teach the concept of receiving an image signal and transforming the signal in consideration of lighting environment and property of an input device to further generate image signals for the projector and the printer in Paragraph 35. In other words, Hayase teaches the concept of the second image data and the first image data.
However, Shin teaches a first acquisition unit configured to acquire environment illumination information relating to environment illumination in generating the overlap image (see Fig. 3, cameras and output image in conjunction with at least Para. 5 and 22, determining environment illumination conditions output and surface area to adjust image for color correction); and a correction unit configured to correct the second image data based on surface image data (see Para. 30-32 and 39 disclosing correcting projection image for the color and material of the projected surface) and the environment illumination information (see Para. 5 and 22, determining environment illumination conditions output and surface area to adjust image for color correction.
	It would have been obvious to a person of ordinary skill in the art to modify the device of Hayase to include the acquisition and correction of Shin for optimizing viewing of images in multiple environments (see Para. 2 and 3). Examiner further notes Hayase teaches the base product/process of generating image data for both a printed image and a projection that overlaps the printed image while Shin teaches the known technique of correcting projection image data for the surface of what the projected image overlaps to yield predictable results in the correction of projection data in the device of Hayase. 
	In regard to claim 17, Hayase teaches a non-transitory computer readable storage medium storing a program (see Para. 149) for causing a computer to perform an image processing method of generating data for generating an overlap image by overlapping an image formed by an image forming device and an image projected by an image projection device (see Title and abstract overlapping images formed by a projector and printer), the image processing method comprising: a generation step of generating, based on input image data, first image data for the image forming device and second image data for the image projection device (see Fig. 1, projector and printer generating images).
Hayase is not relied upon to teach an acquisition step of acquiring environment illumination information relating to environment illumination in generating the overlap image; and a correction step of correcting the second image data based on the first image data and the environment illumination information.
Hayase does teach the concept of receiving an image signal and transforming the signal in consideration of lighting environment and property of an input device to further generate image signals for the projector and the printer in Paragraph 35. In other words, Hayase teaches the concept of the second image data and the first image data.
However, Shin teaches an acquisition step of acquiring environment illumination information relating to environment illumination in generating the overlap image (see Fig. 3, cameras and output image in conjunction with at least Para. 5 and 22, determining environment illumination conditions output and surface area to adjust image for color correction); and a correction step of correcting the second image data based on surface image data (see Para. 30-32 and 39 disclosing correcting projection image for the color and material of the projected surface) and the environment illumination information (see Para. 5 and 22, determining environment illumination conditions output and surface area to adjust image for color correction).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Havase to include the acquisition and correction of Shin for optimizing viewing of images in multiple environments (see Para. 2 and 3). Examiner further notes Hayase teaches the base product/process of generating image data for both a printed image and a projection that overlaps the printed image while Shin teaches the known technique of correcting projection image data for the surface of what the projected image overlaps to yield predictable results in the correction of projection data in the device of Hayase.
Regarding claim 4, Hayase in view of Shin teaches all the limitations of claim 1 above. Shin further teaches wherein the environment illumination information is information obtained by measuring the environment illumination using a sensor (see Para. 5 and 29 gain of camera).
It would have been obvious to a person of ordinary skill in the art to modify the device of Havase to include the camera of Shin for optimizing viewing of images in multiple environments (see Para. 2 and 3).
Regarding claim 7, Hayase in view of Shin teaches all the limitations of claim 1 above. Hayase further teaches wherein the generation unit generates the first image data and the second image data so that a correction amount in a correction performed by the correction unit is within a correctable range for a predetermined range (see at least Para. 107 and 110-112 luminance correction for the dynamic range).
Hayase is not relied upon to teach of the environment illumination information.
However, Shin teaches of the environment illumination information (see Para. 5 and 22, determining environment illumination conditions output and surface area to adjust image for color correction.
	It would have been obvious to a person of ordinary skill in the art to modify the device of Havase to include the acquisition and correction of Shin for optimizing viewing of images in multiple environments (see Para. 2 and 3). 
Regarding claim 8, Hayase in view of Shin teaches all the limitations of claim 7 above. Hayase further teaches wherein the one or more processors execute the instructions to further function (see Fig. 6). Hayase is not relied upon to teach further comprising: a second acquisition unit configured to acquire a variation range of the environment illumination information, wherein the generation unit generates the first image data and the second image data based on the variation range of the environment illumination information. Shin further teaches further comprising: a second acquisition unit configured to acquire a variation range of the environment illumination information, wherein the generation unit generates the first image data and the second image data based on the variation range of the environment illumination information (see Fig. 3, 7, and Para. 25, multiple nth cameras to determine range of image data).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Havase to include the acquisition cameras and correction of Shin for optimizing viewing of images in multiple environments (see Para. 2 and 3). 
Regarding claim 9, Hayase in view of Shin teaches all the limitations of claim 8 above. Hayase further teaches wherein the one or more processors execute the instructions to further function (see Fig. 6). Shin further teaches further comprising: a acquisition unit configured to acquire a color reproduction range of the image projection device, wherein the generation unit generates the first image data and the second image data based on the variation range of the environment illumination information and the color reproduction range (see Fig. 3 and Para. 25, multiple nth cameras to determine range of image data). Shin does not explicitly teach third acquisition unit. However, it would have been obvious duplication of parts to have a third camera under MPEP 2144. Thus, since it would not produce any unexpected results with additional cameras added to the system, it would have been obvious to a person of ordinary skill in the art to modify the device of Havase to include the acquisition cameras and correction of Shin. 
Regarding claim 10, Hayase in view of Shin teaches all the limitations of claim 8 above. Hayase further teaches wherein the generation unit sets environment reference illumination based on the variation range of the environment illumination information and the environment reference illumination is determined in accordance with designation of a user (see at least Para. 78, 81, and 140-143 user selects the desired LUT for object type that exists in the lighting environment).
Regarding claim 12, Hayase in view of Shin teaches all the limitations of claim 8 above. Hayase further teaches wherein the correction unit performs correction so as to compensate for a change in color of the overlap image in accordance with a change in the environment illumination (see Para. 51, 78, 81 fixed and variable lighting compensation) .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayase (U.S. App. 2010/0104176) in view of Shin (U.S. App. 2013/0162814) in further view of Matsuda (U.S. App. 2006/0181686).
	Regarding claim 3, Hayase in view of Shin teaches all the limitations of claim 1 above. Hayase and Shin are not relied upon to teach wherein the correction unit generates a lookup table for correcting the second image data based on the environment illumination information and the first image data, and corrects the second image data based on the generated lookup table.
	However, Matsuda teaches wherein the correction unit generates a lookup table for correcting the second image data based on the environment illumination information and the first image data, and corrects the second image data based on the generated lookup table (see Para. 160 and 202-205 sensing environmental brightness and correcting color through LUT).
It would have been obvious to a person of ordinary skill in the art to modify the device of Havase to include the correction of Shin using a LUT of Matsuda for reducing environmental viewing issues (see Para. 8 and 9). In addition, Examiner further notes Hayase and Shin disclose the base product/process of image correction using sensors while Matsuda discloses the known technique of correction using a LUT that would yield predictable results in correcting values via the table in the device of Havase as modified by Shin. 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayase (U.S. App. 2010/0104176) in view of Shin (U.S. App. 2013/0162814) in further view of Mahowald (U.S. App. 2015/0029168).
Regarding claim 5, Hayase in view of Shin teaches all the limitations of claim 4 above. Hayase and Shin are not relied upon to teach wherein the environment illumination information is information obtained by measuring the environment illumination using a spectral sensor.
However, Mahowald teaches wherein the environment illumination information is information obtained by measuring the environment illumination using a spectral sensor (see Para. 8 and Fig. 7, ambient light sensor generates a spectral response).
It would have been obvious to a person of ordinary skill in the art to modify the device of Havase to include the correction of Shin using a spectral sensor of Mahowald for controlling the display brightness (see Para. 8).
Regarding claim 6, Hayase in view of Shin teaches all the limitations of claim 1 above. Hayase and Shin are not relied upon to teach wherein the environment illumination information is an information represents a spectral distribution of the environment illumination.
However, Mahowald teaches wherein the environment illumination information is an information represents a spectral distribution of the environment illumination (see Para. 8 and Fig. 7, ambient light sensor generates a spectral response).
It would have been obvious to a person of ordinary skill in the art to modify the device of Havase to include the correction of Shin using a spectral sensor of Mahowald for controlling the display brightness (see Para. 8).

Allowable Subject Matter
Claim11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625